NOT FOR PUBLICATION                         FILED
                      UNITED STATES COURT OF APPEALS                      JUL 1 2015
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 MARTHA CALMO PABLO, AKA Yuridia                  No. 13-72909
 Diaz Perez,
                                                  Agency No. A200-566-208
              Petitioner,

    v.                                            MEMORANDUM*

 LORETTA E. LYNCH, Attorney General,

              Respondent.


                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted June 22, 2015**

Before:        HAWKINS, GRABER, and W. FLETCHER, Circuit Judges.

         Martha Calmo Pablo, native and a native and citizen of Guatemala, petitions

for review of the Board of Immigration Appeals’ order dismissing her appeal from

an immigration judge’s decision denying her application for asylum, withholding




         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of removal, and protection under the Convention Against Torture (“CAT”). We

have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act, Shrestha v. Holder, 590 F.3d 1034,

1039-40 (9th Cir. 2010), and we deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on the inconsistencies regarding when Calmo suffered a miscarriage and

whether she told her parents about a threatening phone call from her attacker. See

id. at 1048 (adverse credibility determination was reasonable under the “totality of

circumstances”). Calmo’s explanations for the inconsistencies do not compel a

contrary result. See Lata v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000). Thus, in

the absence of credible testimony, Calmo’s asylum and withholding of removal

claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Finally, Calmo’s CAT claim also fails because it is based on the same

evidence the agency found not credible, and Calmo does not point to any other

evidence that compels the conclusion that it is more likely than not she would be

tortured if returned to Guatemala. See id. at 1156-57.

      PETITION FOR REVIEW DENIED.




                                          2                                  13-72909